           Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 1 of 9                                  FILED
                                                                                                 2019 Oct-07 PM 12:43
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

RAYMOND MASON,                                 )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )      Case No. 5:19-cv-01193-HNJ
                                               )
HIGH SEC LABS INC,                             )
                                               )
               Defendant                       )

                           INITIAL ORDER
                 GOVERNING ALL FURTHER PROCEEDINGS1

I.     Discovery

       The parties may commence discovery pursuant to the terms of Federal Rule of

Civil Procedure 26. In cases removed from state court in which discovery requests

were filed before removal, those discovery requests shall be deemed filed on the date

the parties file their Rule 26 report. The parties are instructed to review Local Rule

5.3 regarding the non-filing of discovery materials in civil cases.




       1
          This Order, along with Judge Johnson’s other standard orders in civil cases, is available at
http://www.alnd.uscourts.gov/content/magistrate-judge-herman-n-johnson-jr. The Local Rules of
this court may be accessed at http://www.alnd.uscourts.gov. The court assumes that each attorney
and pro se party who appears in this case has read the Local Rules and is prepared to comply with
them.
         Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 2 of 9




       Prior to filing any motion regarding a discovery dispute, the moving party must

serve the opposing party with a letter identifying each issue and/or discovery request

in dispute, stating the moving party’s position with respect to each such issue and/or

request, and specifying the terms of the discovery order to be sought. Thereafter,

counsel for the parties shall confer in person in a good faith effort to resolve the

dispute in whole or part without court intervention. In the event the offices of the

parties’ counsel are located in different counties, they may attempt to resolve the

dispute via telephone conference rather than in person. After conferring with each

other, but before filing a motion to compel, the parties may request a conference with

the undersigned, if they believe a conference may resolve their dispute without resort

to a motion.

      If the parties are unable to resolve their discovery dispute, they shall prepare a

joint stipulation to be filed simultaneously with a motion to compel. The stipulation

shall specifically identify all issues and/or discovery requests in dispute and, with

respect to each such issue and/or request, state the contentions of each party, the

legal authority supporting those contentions, and how each party proposed to resolve

the dispute at the conference. For example, if the sufficiency of an answer to an

interrogatory is in dispute, the stipulation shall state (1) both the interrogatory and the

allegedly insufficient answer, verbatim, (2) each party’s contentions as to that

particular interrogatory and the legal authority supporting those contentions,
           Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 3 of 9




separately, and (3) each party’s proposal for resolution of the dispute as to the

interrogatory at the conference, separately.

       The undersigned will not consider any motion in the absence of a joint

stipulation or a declaration from counsel for the moving party establishing opposing

counsel’s failure to confer or provide the opposing party’s portion of the joint

stipulation. Failure of counsel to comply with or cooperate in the foregoing process

may result in the imposition of sanctions.

II.    Electronic Submissions

       A.      CM/ECF Record

       The official record of this case is maintained electronically pursuant to

CM/ECF. Documents must be filed through CM/ECF in PDF (Portable Document

Format), unless submitted by a party appearing pro se, in which instance documents

should be filed with the Clerk of Court. Except in extraordinary circumstances, all

filings shall be consistent with the Court’s Civil Administrative Procedures Manual

found on the court’s website. 2




       2
          The Administrative Procedures Manual is available under the “CM/ECF Info” tab, or is
directly accessible at http://www.alnd.uscourts.gov/CM-ECF/Administrative%20Procedure%20
Manuals/Civil%20Administrative%20Procedures%20Manual%206-13.pdf.
         Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 4 of 9




       B.    Protected Information

       Counsel are reminded to comply with the court’s Administrative Procedures

Manual for electronic filing with respect to redacting personal identifiers (e.g., Social

Security numbers, drivers’ license numbers, birth dates, addresses, telephone numbers,

bank account and credit card information) and other personal or sensitive

information, in compliance with the E-Government Act.

       When filing material under seal, parties MUST comply with the Administrative

Procedures Manual.

       C.    Required Electronic Submissions to Chambers

       Counsel must e-mail to chambers copies of all proposed orders in Word

or Word Perfect format. The address for the undersigned judge’s chambers is

johnson_chambers@alnd.uscourts.gov.          Ex parte communications are not

allowed. All communications to the chambers’ email address must show a copy to all

opposing counsel or pro se parties.

III.   Motion Practice

       All motions MUST comply with all requirements of this Order. Except for

good cause shown, motions and/or briefs that do not conform to the requirements of

this Order may be stricken. The following MUST appear on the first page of every

motion or brief directly below the case number in the caption of the pleading:

(1) requests for oral argument, if applicable; and (2) an indication of whether the
           Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 5 of 9




motion is OPPOSED or UNOPPOSED. Materials submitted after the close of the

submission schedule will not be considered absent leave of court.

         A.    Format Applicable to All Motions and Briefs

         The parties’ motions and briefs shall be in Times New Roman font and 14-

point type. Footnotes may be in 12-point type. Documents shall be double-spaced;

footnotes and indented quotations that exceed three lines may be single-spaced.

         Citations to the record must refer to the document number and paragraph or

line number, where available. If the parties are unable to cite to a specific paragraph

or line number, they shall cite the document number and page number.

         B.    Summary Judgment Motion Requirements

               1.     Briefing Schedule

         The parties will receive a scheduling order with a deadline for filing dispositive

motions.      Any motion for summary judgment, supporting brief, and evidentiary

materials will be due on or before that deadline. The responsive submission of the

party opposing the motion for summary judgment is due no later than twenty one

(21) calendar days after the motion for summary judgment is filed. The movant’s

reply brief, if any, must be filed no later than fourteen (14) calendar days after the date

on which the opponent’s responsive brief was due, unless otherwise ordered by the

court.
         Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 6 of 9




              2.     Page Limitations

       Initial and response briefs are limited to thirty (30) pages. Reply briefs are

limited to fifteen (15) pages.

       C.     Non-Summary Judgment Motion Requirements

              1.     Briefing Schedule

       A party filing a non-summary judgment motion shall either incorporate in the

motion the arguments and/or authorities upon which it relies or simultaneously file a

separate brief with its motion. The opponent’s responsive brief shall be filed no later

than fourteen (14) calendar days thereafter, unless otherwise ordered by the court.

The movant’s reply brief, if any, must be filed no later than seven (7) calendar days

after the date on which the opponent=s responsive brief was due, unless otherwise

ordered by the court.

              2.     Page Limitations

       Initial and responsive briefs for dispositive motions other than summary

judgment shall be limited to fifteen (15) pages, exclusive of exhibits. Reply briefs are

limited to ten (10) pages.

       D.     Requirements for Evidentiary Materials

       Simultaneously with their briefs, the parties must file all evidentiary materials

(e.g., affidavits, exhibits, depositions, etc.) relied upon in support of or opposition to a
         Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 7 of 9




motion, except those materials included in the moving party’s initial evidentiary

submission may be referenced by any party opposing the motion without resubmitting

additional copies of the same materials.

      While the court reserves the right to consider evidentiary materials that are not

specifically referenced in the brief, no party has a right to assume that the court will

consider such materials. A specific reference must include the exhibit number, page,

and when appropriate, the line number.

      Each volume of evidentiary material MUST include a table of contents that

includes a brief narrative description of each document, e.g., “Plaintiff’s Exhibit 1, the

Deposition of John Doe.” For ease of citation, each affidavit, exhibit, deposition, etc.

must be separately identified by a capital letter or number (i.e., “Exhibit A” or

“Exhibit 1”); and, if the exhibit contains more than one page, each page must be

separately numbered. Parties are DIRECTED to submit ENTIRE depositions,

even if only relying on an excerpt, in travel transcript format consisting of no more

than four pages of deposition text per 8 2 by 11 inch page.

      E.     Motions to Withdraw as Counsel

      A motion to withdraw as counsel MUST include a certification that the

moving attorney has served a copy of the motion on his or her client and has

informed the client of the right to file an objection with the court within fourteen (14)

calendar days of the date of the notification.
        Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 8 of 9




      F.     Courtesy Copies

      For all submissions exceeding thirty (30) pages (including exhibits), the filing

party must submit, within three (3) business days of filing, an exact courtesy copy of

the submission, reflecting the CM/ECF case number, document number, date,

and page stamp on each page, to the Clerk’s office for delivery to chambers.

Deliveries are not accepted in the court’s chambers. Additionally, the parties must

email a copy of any brief filed with the court to chambers in Microsoft Word format.

IV.   Suitability of Action for Alternative Dispute Resolution

      All parties should give early consideration to the possibility of settlement to

avoid unnecessary costs and fees. The court requires that all attorneys, along with

their clients, make an early analysis of the case and be prepared to discuss settlement

at an early date. The parties shall also consider and discuss whether this action may

be suitable for mediation, whether under the court’s ADR plan or otherwise. At any

stage, a party may make a written request for a settlement conference with the court if

the party believes it would be conducive to settlement.

V.    Particular Cases

      If a party anticipates that it may, for any reason other than as a sanction under

the Federal Rules of Civil Procedure, seek an award of fees from the opposing party

pursuant to a statute or common law or an agreement between the parties, then the
        Case 5:19-cv-01193-HNJ Document 10 Filed 10/07/19 Page 9 of 9




party MUST comply with the mandatory rules of fee shifting cases. Failure to

comply may result in denial of a request for attorneys’ fees.

      The undersigned’s web page contains standard orders for fee shifting cases and

cases that involve EEOC charges. The parties may access the undersigned’s web page

at http://www.alnd.uscourts.gov/content/magistrate-judge-herman-n-johnson-jr.

      DONE this 7th day of October, 2019.


                                                ____________________________________
                                                HERMAN N. JOHNSON, JR.
                                                UNITED STATES MAGISTRATE JUDGE
